DETAILED ACTION
Application filed on 12/13/2019.
Claims 57-76 are pending.
Claims 1-56 are canceled. 
Claims 57-76 are allowed. 
Information Disclosure Statement
5.	As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 12/13/2019, 11/04/2020, 03/01/2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Terminal Disclaimer
Terminal Disclaimer filed on 07/15/2021 for patent 10555251, and application 16713545 and 16713688.  
EXAMINER’S AMENDMENT
Claim 75 (Currently Amended) The terminal device of claim 73 
REASONS FOR ALLOWANCE
 The present invention is directed to efficient communication of network identifiers.  Each independent claim identifies the uniquely distinct features: regarding claim 57, wherein using the one or more indices comprises: receiving, from the first network, a first index mapped to a plurality of network identifiers, performing a measurement of a first 
The closest prior art, Jaakkola et al., (US 2007/0275717 A1, herein after Jaakkola) disclose conventional way of a BSS transition Management Response frame body 320 and a status code 327…receiving a signal from a terminal configured to utilize a power-save mechanism. The method also comprises determining state of a multicast or broadcast group for the terminal based on the signal. Further, the method comprises bypassing the power-save mechanism of the terminal if the state is determined to be active to permit transmission of data, which is designated for the multicast or the broadcast group, to the terminal, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 73 and 76 encompasses limitations that are similar to claim 57. Thus, claims 73 and 76 are allowed based on the same reasoning as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473